DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 
Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 13 June 2022, with respect to rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claims to overcome the rejection of record. Accordingly, the 35 U.S.C. § 112(b) rejections of claims 1-19 has been withdrawn.
 
Applicant’s arguments, filed 13 June 2022, with respect to rejections under 35 U.S.C. § 103 in view of Johnson and Buisine and also Chen in view of Buisine have been fully considered and are persuasive. Applicant argues that Buisine is drawn to making a solid material and not a liquid material and points to teachings of this in the prior art section of Buisine. Accordingly, the 35 U.S.C. § 103 rejections have been withdrawn. 

	In light of the amendments to the claims the double patenting rejections have been withdrawn due to the claim language drawn to a solvated ionic liquid and the claims being drawn to a composition and not just the compound as initially claimed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Johnson and Chen (cited in the previous rejection).
Both Johnson and Chen teach compounds which read on formula 1. 
However, neither Johnson nor Chen teach that the compound is part of a solvate ionic liquid.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767